                                         Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 1 of 20




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    DISABILITY RIGHTS CALIFORNIA,                  Case No. 20-cv-05256-CRB
                                   9                  Plaintiff,
                                                                                       ORDER GRANTING MOTIONS TO
                                  10           v.                                      DISMISS AND DENYING MOTION TO
                                                                                       STRIKE
                                  11    COUNTY OF ALAMEDA, et al.,
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13          Disability Rights California (DRC) is suing the County of Alameda (the County),
                                  14   Alameda County Behavioral Health Care Services (ACBHCS), and Alameda Health
                                  15   System (AHS) for alleged violations of the Americans with Disabilities Act, the
                                  16   Rehabilitation Act, and California disability law. DRC alleges that Defendants subject
                                  17   Alameda residents to unnecessary institutionalization and an unnecessary risk of
                                  18   institutionalization by failing to provide sufficient community-based treatment programs
                                  19   and other services that would reduce institutionalization in the County.
                                  20          AHS has moved to dismiss DRC’s claims for lack of standing and for failure to
                                  21   state a claim for which relief may be granted. Separately, the County and ACBHCS
                                  22   (collectively, the County Defendants) have moved to dismiss DRC’s claims for lack of
                                  23   standing and for failure to state a claim for which relief may be granted.
                                  24          Although the Court concludes that DRC has standing, the Court grants Defendants’
                                  25   motions to dismiss with leave to amend because DRC has not stated a claim against AHS,
                                  26   the County, or ACBHCS for which relief may be granted. The Court determines that there
                                  27   is no need for oral argument.
                                  28
                                            Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 2 of 20



                                       I.      BACKGROUND
                                   1
                                               The Protection and Advocacy for Individuals with Mental Illness Act (PAIMI)’s
                                   2
                                       express statutory purpose is, in part, “to assist States to establish and operate a protection
                                   3
                                       and advocacy system for individuals with mental illness.” 42 U.S.C. § 10801(b)(2). A
                                   4
                                       Protection & Advocacy system established under PAIMI has authority to “pursue
                                   5
                                       administrative, legal, and other remedies” on behalf of state residents with mental
                                   6
                                       illnesses. Id. § 10805(a)(1)(C). California has designated DRC to serve as California’s
                                   7
                                       Protection & Advocacy system for people in California with disabilities. Id. ¶ 19. DRC
                                   8
                                       refers to California residents for whom it advocates as “Constituents.” Id. ¶ 23.
                                   9
                                               On July 30, 2020, DRC brought this action against the County, ACBHCS, and
                                  10
                                       AHS. Complaint (dkt. 1) ¶ 1. ACBHCS is a County entity that implements the County’s
                                  11
                                       mental health system and provides mental health services to County residents. Id. ¶¶ 51,
                                  12
Northern District of California




                                       66. AHS owns and operates John George Psychiatric Hospital (John George), where it
 United States District Court




                                  13
                                       provides inpatient care under a contract with ACBHCS, but not Villa Fairmont Mental
                                  14
                                       Health Rehabilitation Center (Villa Fairmont), another County psychiatric institution
                                  15
                                       located on the same “campus” as John George. Id. ¶¶ 3, 6, 52, 66, 107.
                                  16
                                               A.    General Allegations
                                  17
                                               DRC opened an investigation into the County’s institutionalization practices in
                                  18
                                       2018. Id. ¶ 69. The investigation involved touring mental health facilities, Santa Rita Jail,
                                  19
                                       and various homeless shelters and interviewing their residents. Id. On November 1, 2019,
                                  20
                                       DRC “found probable cause to believe” that the County had abused and neglected DRC
                                  21
                                       Constituents based on Defendants’ failure to provide “needed services and support in the
                                  22
                                       most integrated setting appropriate.” Id. ¶ 70. Here, the relevant DRC Constituents are
                                  23
                                       “adult Alameda County residents” who “have a serious mental health disability” and
                                  24
                                       whom DRC alleges “are unnecessarily segregated in the County’s psychiatric institutions
                                  25
                                       or are at serious risk of being needlessly segregated into these institutions.” Id. ¶¶ 23–24.
                                  26
                                       DRC has listed several individual Constituents as exemplars. Id. ¶ 28.
                                  27
                                               In general, DRC alleges that “Defendants have not provided sufficient intensive
                                  28
                                                                                      2
                                           Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 3 of 20




                                   1   community-based mental health services to DRC Constituents, and are causing them,
                                   2   particularly black DRC Constituents, to be unnecessarily segregated in costly, publicly
                                   3   funded institutions, often repeatedly.” Id. ¶ 71. DRC alleges that Defendants’ practices
                                   4   violate federal and state laws prohibiting unnecessary institutionalization, and that
                                   5   Defendants can reasonably accommodate providing expanded “community-based” or
                                   6   “integrated” services. Id. ¶¶ 54–63.1
                                   7          Based on these general allegations, DRC seeks a declaratory judgment that
                                   8   Defendants are violating the Americans with Disabilities Act (ADA), the Rehabilitation
                                   9   Act, and California Government Code sections 11135 and 11139. Id. at 38–39. DRC also
                                  10   seeks an injunction requiring Defendants to comply with these laws. Id. at 39.
                                  11          B.     Specific Allegations
                                  12                 1.      Unnecessary Institutionalization
Northern District of California
 United States District Court




                                  13          DRC alleges that Defendants “unnecessarily segregate DRC Constituents into
                                  14   psychiatric institutions.” Id. at 17. Under California law, if County staff state that they
                                  15   have reason to believe that a person is gravely disabled or a danger to themselves or others
                                  16   due to a mental health disability, the County can detain the person for 72 hours. Id. ¶ 72
                                  17   (citing Cal. Welf. & Inst. Code § 5150(a)). DRC alleges that the County detains more
                                  18   individuals than any other county in California, at more than triple the statewide rate. Id.
                                  19   ¶ 73. As DRC puts it, “[b]ecause Defendants’ community-based services are insufficiently
                                  20   available, the County detains vast numbers of DRC Constituents in crisis at John George,
                                  21   the designated public hospital authority . . . . The psychiatric hospital is large, crowded,
                                  22   and physically isolated from community life.” Id. ¶¶ 74–75.
                                  23          Part of the alleged unnecessary institutionalization takes place in John George’s
                                  24

                                  25   1
                                         DRC alleges that “Defendants’ practices place DRC constituents at especially grave risk from the
                                  26   COVID-19 pandemic” because, although they have initiated social distancing protocols, “there
                                       remains a significant risk of Covid-19 infection spreading through” Defendants’ facilities.
                                  27   Complaint ¶¶ 141, 143. “Given the grave risk of infection for DRC Constituents who cycle
                                       between jail, John George, Villa Fairmont, and homelessness, DRC constituents need intensive
                                  28   community-based mental health services now more than ever.” Id. ¶ 146.

                                                                                       3
                                         Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 4 of 20




                                   1   Psychiatric Emergency Services (PES) unit. Plaintiffs allege that the County detains
                                   2   “nearly 1,000 people at John George’s PES unit every month,” that 36% of those detained
                                   3   are black, that black men are 30% more likely to be detained after a mental health crisis
                                   4   call, and that “[a]ccording to the County’s own estimates, more than 75% of those detained
                                   5   in PES do not meet medical necessity criteria for inpatient psychiatric services.” Id.
                                   6   ¶¶ 77–79. At PES, detainees are locked in a 35x45 foot “filthy” room, “where they must
                                   7   compete for places to sit, lie, or stand.” Id. at ¶ 80. These conditions “often exacerbate
                                   8   rather than alleviate people’s mental health symptoms.” Id. “Many DRC Constituents
                                   9   spend fewer than twenty-four hours at the PES” before being released or transferred to one
                                  10   of John George’s inpatient units or another facility, “but a significant number remain for
                                  11   multiple days,” and some stay “for more than a week.” Id. ¶ 81. Because most are
                                  12   released “without adequate intensive community-based services in place,” repeated “re-
Northern District of California
 United States District Court




                                  13   institutionalization” is common. Id. ¶ 82.
                                  14          Additional alleged unnecessary institutionalization takes place in John George’s
                                  15   inpatient units. Id. at 19. About 25% of people brought to PEC are admitted to these units,
                                  16   which are “highly institutional settings” with “locked wards” that are “monitored
                                  17   continuously” and subject to “rigid rules.” Id. ¶ 83. DRC alleges that Defendants
                                  18   “needlessly extend” institutionalization in these inpatient units without medical
                                  19   justification “due to the lack of available community-based services,” which also
                                  20   contributes to “re-institutionalization.” Id. ¶ 85.
                                  21          Other alleged unnecessary institutionalization takes place in Villa Fairmont’s sub-
                                  22   acute units. Id. at 19. Many people are discharged from John George’s inpatient units into
                                  23   Villa Fairmont’s “locked” facility that is “similar in many ways to John George.” Id.
                                  24   ¶¶ 86–87. DRC alleges that “due to a lack of intensive community services, the County
                                  25   Defendants often keep people at Villa Fairmont “beyond the time the staff deems
                                  26   appropriate.” Id. ¶ 88.
                                  27                 2.      Risk of Unnecessary Institutionalization
                                  28          DRC also alleges that its Constituents “are at serious risk of repeated cycles of
                                                                                      4
                                         Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 5 of 20




                                   1   unnecessary institutionalization.” Id. ¶ 89. DRC alleges that from January 2018 to
                                   2   January 2020, over 350 DRC Constituents were detained in PES over ten times, that 84 of
                                   3   these people were detained 25 times or more, and that six people were detained more than
                                   4   85 times. Id. ¶ 90. A disproportionate number of repeat detainees were black. Id. And
                                   5   “[r]epeat admissions to John George’s inpatient units and to sub-acute facilities such as
                                   6   Villa Fairmont are also common.” Id. ¶ 91.
                                   7          DRC alleges that this “high rate of re-institutionalization is directly related to
                                   8   Defendants’ failure to provide DRC Constituents with needed intensive community-based
                                   9   services upon discharge from” the relevant facilities. Id. ¶ 92. First, DRC alleges that
                                  10   Constituents “without stable housing” are at “serious risk” of unnecessary
                                  11   institutionalization. Id. at 21. And DRC alleges that Defendants “frequently discharge”
                                  12   DRC Constituents “to homelessness, which itself “aggravates the effects of mental health
Northern District of California
 United States District Court




                                  13   disabilities” and increases the “risk of re-institutionalization.” Id. ¶¶ 95, 97–98. Second,
                                  14   DRC alleges that Constituents who “have been incarcerated” or had “other involvement
                                  15   with the criminal system” are at “serious risk” of unnecessary institutionalization. Id. at
                                  16   22. “Hundreds” of Constituents “discharged from John George end up in jail shortly after
                                  17   their release, and the County “is aware that many DRC Constituents are arrested and
                                  18   detained . . . for behaviors relating to their mental health condition[s].” Id. ¶¶ 103–104.
                                  19   “If needed intensive community services were available, many of these individuals would
                                  20   be able to avoid incarceration.” Id. ¶ 104.
                                  21                 3.     Failure to Provide Specific Community-Based Services
                                  22          DRC alleges that Defendants do not provide certain community-based
                                  23   services that would reduce unnecessary institutionalization. Id. at 24. Although its
                                  24   Constituents “are qualified to receive mental health services in the community, in settings
                                  25   far more integrated” than the relevant facilities, DRC alleges that
                                  26                 [t]he County and ACBHCS fail to provide DRC Constituents with the
                                  27                 community services they need, including Full Service Partnerships and/or
                                                     comparable intensive services and supported housing. Some DRC
                                  28                 Constituents receive some of the services they need some of the time.
                                                                                      5
                                         Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 6 of 20




                                                     However, Defendants deny a vast number of DRC Constituents the intensive
                                   1
                                                     community services they need to avoid institutionalization . . . or detention in
                                   2                 jail.
                                   3
                                       Id. ¶ 112 (emphasis in original).
                                   4
                                              DRC alleges that these failures on the part of the County Defendants are
                                   5
                                       “compounded” by AHS’s “failure to develop individualized treatment and discharge plans,
                                   6
                                       to ensure their timely and effective implementation, and to coordinate with the County,
                                   7
                                       ACBHCS, and community-based service providers.” Id. ¶ 131. DRC alleges that under its
                                   8
                                       contract with ACBHCS, AHS is responsible for facilitating patients’ return to less
                                   9
                                       restrictive treatment in the community, communicating with community service providers
                                  10
                                       to improve treatment and discharge planning, collaborating with ACBHCS on care plans
                                  11
                                       for patients needing special attention, and helping ACBHCS to assess problems and
                                  12
Northern District of California




                                       recommend changes related to various services. Id. ¶ 133. DRC alleges that AHS does
 United States District Court




                                  13
                                       not “adequately consult” with community providers, ACBHCS case managers, physicians,
                                  14
                                       and other relevant persons regarding the treatment and discharge of patients, and that AHS
                                  15
                                       fails to develop individualized treatment and discharge plans. Id. ¶¶ 134–135.
                                  16
                                                     4.     Reasonable Modifications
                                  17
                                              Finally, DRC alleges that “with reasonable modifications to [the] County’s mental
                                  18
                                       health system, Defendants would be able to meet DRC Constituents’ services needs and
                                  19
                                       prevent their unnecessary institutionalization.” Id. ¶ 148. DRC says such modifications
                                  20
                                       would include:
                                  21
                                                     Conducting a systemwide assessment of the community-based needs of DRC
                                  22                 Constituents with input from the Constituents themselves; ensuring the
                                  23                 effective coordination and provision of existing community-based services;
                                                     expanding the capacity to provide needed intensive community-based
                                  24                 services; relocating services from institutions to community-based settings;
                                                     outreach to and engaging DRC constituents in services; and maximizing
                                  25
                                                     federal, state, and local funding, including through Medi-Cal.
                                  26   Id. DRC alleges that Defendants could accomplish these changes by redirecting spending
                                  27   from segregated and institutional programs to community-based ones. Id. ¶ 149.
                                  28
                                                                                     6
                                           Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 7 of 20



                                              C.        Claims for Relief
                                   1
                                              Based on these allegations, DRC asserts three claims for relief. First, DRC asserts
                                   2
                                       that Defendants have violated Title II of the ADA by failing to provide services in the most
                                   3
                                       integrated setting appropriate. Id. at 35 (citing 42 U.S.C. §§ 12131 et seq; 28 C.F.R.
                                   4
                                       § 35.130).2 Second, DRC asserts that Defendants have violated § 504 of the Rehabilitation
                                   5
                                       Act by failing to provide services in the most integrated setting appropriate. Id. at 36
                                   6
                                       (citing 29 U.S.C. § 794; 28 C.F.R. § 41.51; 45 C.F.R. § 84.4). Third, DRC asserts that
                                   7
                                       Defendants have violated California Government Code sections 11135 and 11139 by
                                   8
                                       discriminating against persons based on physical or mental disability in state-run or state-
                                   9
                                       funded programs and activities. Id. ¶ 167.
                                  10
                                              DRC requests that the Court (1) issue a declaratory judgment that defendants are
                                  11
                                       violating these statutes, (2) enjoin Defendants from “subjecting DRC Constituents to the
                                  12
Northern District of California




                                       unlawful acts” alleged, and (3) order Defendants to “take immediate action to reform their
 United States District Court




                                  13
                                       policies, procedures, and practices to fully comply with” the statutes. Id. at 38–39 ¶¶ 1–3.
                                  14
                                       DRC asks the Court to order Defendants to
                                  15
                                                        a. Cease the unnecessary institutionalization of DRC Constituents;
                                  16
                                                        b. Provide intensive community-based mental health services to prevent
                                  17                       unnecessary institutionalization; [and]
                                                        c. Ensure that these intensive community services are provided in a manner
                                  18                       that is culturally congruent and responsive which, among other things,
                                  19                       will address the racial disparities [described in the complaint].

                                  20   Id. at 39 ¶ 3.
                                  21

                                  22   2
                                         DRC states that Defendants violate the ADA
                                  23           (a)    by administering the County’s mental health system in a way that subjects DRC
                                                      Constituents to unnecessary institutionalization . . . instead of providing them with
                                  24                  services in the community. 42 U.S.C. § 12132;
                                               (b)    by failing to administer services, programs, and activities in “the most integrated
                                  25                  setting” appropriate to the needs of DRC Constituents. 28 C.F.R. § 35.130(d);
                                               (c)    by using criteria or methods of administration in [the] County’s mental health
                                  26                  system that subject DRC Constituents to discrimination on the basis of their
                                                      disabilities. 28 C.F.R. § 35.130(b)(3); [and]
                                  27           (d)    by failing to make reasonable modifications to allow DRC Constituents to
                                                      participate in Defendants’ services, programs, and activities in an integrated
                                  28                  community setting.
                                       Id. ¶ 155.
                                                                                         7
                                             Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 8 of 20




                                   1            Defendants have moved to dismiss DRC’s claims for lack of standing and for
                                   2   failure to state a claim for which relief may be granted. See AHS Mot. to Dismiss (dkt.
                                   3   17); County Mot. to Dismiss (dkt. 39).
                                   4   II.      LEGAL STANDARD
                                   5            “The doctrine of standing limits federal judicial power.” Or. Advocacy Ctr. v.
                                   6   Mink, 332 F.3d 1101, 1108 (9th Cir. 2003). Plaintiffs must have standing to be “entitled to
                                   7   have the court decide the merits of the dispute or of particular issues.” Warth v. Seldin,
                                   8   422 U.S. 490, 498 (1975). To have standing, plaintiffs must establish (1) that they have
                                   9   suffered an injury in fact, (2) that their injury is fairly traceable to a defendant’s conduct,
                                  10   and (3) that their injury would likely be redressed by a favorable decision. See Lujan v.
                                  11   Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).
                                  12            “The doctrine of associational standing permits an organization to ‘sue to redress its
Northern District of California
 United States District Court




                                  13   members’ injuries, even without a showing of injury to the association itself.’” Mink, 332
                                  14   F.3d at 1109 (quoting United Food & Commercial Workers Union Local 751 v. Brown
                                  15   Group, Inc., 517 U.S. 544, 552 (1996)). An association has standing to sue on behalf of its
                                  16   members when “(a) its members would otherwise have standing to sue in their own right;
                                  17   (b) the interests it seeks to protect are germane to the organization’s purpose; and (c)
                                  18   neither the claim asserted nor the relief requested requires the participation of individual
                                  19   members in the lawsuit.” Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343
                                  20   (1977).3
                                  21            A plaintiff with standing may nonetheless have its complaint dismissed under Rule
                                  22   12(b)(6) of the Federal Rules of Civil Procedure if the complaint fails to state a claim for
                                  23   which relief may be granted. Dismissal may be based on either “the lack of a cognizable
                                  24   legal theory or the absence of sufficient facts alleged under a cognizable legal theory.”
                                  25   Godecke v. Kinetic Concepts, Inc., 937 F.3d 1201, 1208 (9th Cir. 2019). To avoid
                                  26
                                  27   3
                                        Because these requirements derive from Article III, the mere fact that Congress has statutorily
                                  28   designated an advocacy system under, for example, PAIMI, does not guarantee that the advocacy
                                       system has standing in a particular case. See Mink, 322 F.3d at 1110.
                                                                                       8
                                          Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 9 of 20




                                   1   dismissal under Rule 12(b)(6), a complaint must plead “enough facts to state a claim to
                                   2   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009) (citing Bell
                                   3   Atlantic Corp. v. Twombly, 550 U.S. 544, 50 (2007)). A claim is plausible “when the
                                   4   plaintiff pleads factual content that allows the court to draw the reasonable inference that
                                   5   the defendant is liable for the misconduct alleged.” Id. at 678. When evaluating a motion
                                   6   to dismiss, the Court “must presume all factual allegations of the complaint to be true and
                                   7   draw all reasonable inferences in favor of the nonmoving party.” Usher v. City of Los
                                   8   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). “[C]ourts must consider the complaint in its
                                   9   entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)
                                  10   motions to dismiss, in particular, documents incorporated into the complaint by reference,
                                  11   and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues &
                                  12   Rights, Ltd., 551 U.S. 308, 322 (2007).
Northern District of California
 United States District Court




                                  13            If a court dismisses a complaint for failure to state a claim, it should “freely give
                                  14   leave” to amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2). A court has
                                  15   discretion to deny leave to amend due to “undue delay, bad faith or dilatory motive on the
                                  16   part of the movant, repeated failure to cure deficiencies by amendment previously allowed,
                                  17   undue prejudice to the opposing party by virtue of allowance of the amendment, [and]
                                  18   futility of amendment.” Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir.
                                  19   2008).
                                  20   III.     DISCUSSION
                                  21            Although AHS and the County Defendants have separately moved to dismiss
                                  22   DRC’s claims, their arguments overlap. AHS argues that (1) DRC lacks standing as to
                                  23   AHS because there is no Article III case or controversy as to AHS and DRC lacks
                                  24   associational standing, see AHS Mot. to Dismiss at 10, 15, and (2) DRC fails to state a
                                  25   disability discrimination claim for which relief may be granted, id. at 17. The County
                                  26   Defendants argue that (1) DRC lacks standing as to them because DRC’s “exemplars”
                                  27   have not “suffered an injury-in-fact that [the] ADA remedies,” see County Mot. to Dismiss
                                  28   at 17–21, (2) DRC fails to state a disability discrimination claim for which relief may be
                                                                                        9
                                         Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 10 of 20




                                   1   granted, id. at 11–17, (3) DRC’s claims present non-justiciable political questions, id. at
                                   2   21, and (4) the County Defendants cannot be liable for AHS’s conduct, id. at 22.
                                   3          The Court holds that DRC has standing to sue AHS and the County Defendants, but
                                   4   that DRC has not stated a claim for which relief may be granted. DRC has failed to
                                   5   plausibly allege disability discrimination under the relevant statutes. Thus, the Court
                                   6   grants Defendants’ motions to dismiss with leave to amend.
                                   7          A.     Standing
                                   8          Putting aside the merits of DRC’s underlying claims, DRC has standing to sue
                                   9   Defendants because DRC’s allegations establish that its Constituents have suffered injuries
                                  10   fairly traceable to Defendants’ conduct, and those injuries would likely be redressed if
                                  11   DRC’s claims succeeded. See Lujan, 504 U.S. at 560–61. DRC has alleged that its
                                  12   Constituents have been unnecessarily institutionalized and continue to face a risk of
Northern District of California
 United States District Court




                                  13   unnecessary institutionalization as a result of Defendants’ practices and lack of services.
                                  14   And DRC asks the Court to order Defendants to change their practices and expand their
                                  15   services. That is enough for standing. See id.; Hunt, 432 U.S. at 343.
                                  16                 1.     Standing: Claims against AHS
                                  17          AHS argues that DRC lacks standing to sue AHS because only the County
                                  18   Defendants can provide the relief that DRC seeks. See AHS Mot. to Dismiss at 14. AHS
                                  19   argues that, as a hospital, it cannot cease unnecessary institutionalization of DRC
                                  20   Constituents, provide intensive community-based mental health services, or ensure that
                                  21   those services are culturally congruent. See id. at 8, 11. Insofar as AHS advances these
                                  22   arguments to challenge DRC’s standing, these arguments fail.
                                  23          Although it may be true that AHS cannot provide community-based services, DRC
                                  24   has nonetheless pleaded an injury traceable to AHS’s conduct that could be redressed by a
                                  25   favorable decision. See Lujan, 504 U.S. at 560–61. DRC alleges that its Constituents are
                                  26   injured because they are institutionalized too often and face an unreasonable risk of
                                  27   institutionalization. Complaint ¶¶ 6, 107. DRC alleges that AHS’s conduct causes these
                                  28   injuries because AHS holds patients “longer than clinically appropriate,” does not
                                                                                     10
                                         Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 11 of 20




                                   1   “develop individualized treatment and discharge plans,” and fails to timely coordinate
                                   2   “with the County, ACBHCS, and community-based service providers.” Complaint ¶ 6.
                                   3   Put differently, AHS unjustifiably retains patients and fails to take actions that would
                                   4   reduce their risk of future institutionalization. And DRC requests that the Court order
                                   5   AHS to change these practices. Id. at 39 ¶ 3.
                                   6          AHS’s associational standing argument fares no better. AHS does not dispute that
                                   7   DRC’s constituents are properly considered “members” of DRC, that DRC seeks to protect
                                   8   interests germane to DRC’s purpose, or that DRC’s claims require individual members to
                                   9   participate in this suit. See Hunt, 432 U.S. at 343. Instead, AHS argues that DRC’s
                                  10   Constituents lack standing to sue as individuals because AHS cannot provide the relief
                                  11   requested. AHS Mot. to Dismiss at 15–17. Thus, AHS’s associational standing argument
                                  12   duplicates AHS’s argument that it cannot provide the relief that DRC requests. The Court
Northern District of California
 United States District Court




                                  13   rejects it for the same reason.
                                  14          “[S]tanding in no way depends on the merits of the plaintiff’s contention that
                                  15   particular conduct is illegal.” Warth, 422 U.S. at 500. But AHS’s standing arguments are
                                  16   merits arguments in disguise; they rest on the premise that AHS is not legally obligated to
                                  17   provide the relief that DRC requests. The Court addresses that merits question below. See
                                  18   infra Part III.B.2.a.
                                  19                  2.       Standing: Claims against County Defendants
                                  20          The County Defendants argue that DRC lacks standing because DRC “has not
                                  21   pleaded that any of the exemplar constituents have suffered an injury-in-fact of the type
                                  22   recognized by the ADA.” County Mot. to Dismiss at 19.
                                  23          This argument is similarly misplaced. The County Defendants’ focus on whether
                                  24   DRC has pleaded an injury “recognized by the ADA” confuses standing with the merits.
                                  25   See Warth, 422 U.S. at 500. As discussed above, DRC must show that “its members
                                  26   would . . . have standing to sue in their own right.” Hunt, 432 U.S. at 343. Under Article
                                  27   III, the question is whether DRC has shown that its members have suffered an injury-in-
                                  28   fact, causation, and redressability, see Lujan, 504 U.S. at 560–61, regardless whether those
                                                                                     11
                                           Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 12 of 20




                                   1   members would be entitled to relief on the merits. DRC’s allegations satisfy these
                                   2   requirements. DRC alleges that its Constituents have been unnecessarily institutionalized
                                   3   and that, as County residents with mental illness, they continue to suffer an unnecessary
                                   4   risk of institutionalization. As discussed in more detail below, the Ninth Circuit has held
                                   5   that plaintiffs not currently institutionalized may assert claims under the ADA based on
                                   6   government conduct that creates such “risk.” M.R. v. Dreyfus, 663 F.3d 1100, 1118 (9th
                                   7   Cir. 2011). DRC alleges that the unnecessary risk faced by these Constituents is caused in
                                   8   part by the County Defendants’ failure to provide the community-based services that DRC
                                   9   seeks. And if the County Defendants provided those services, DRC alleges that it would
                                  10   remedy its Constituents’ unnecessary institutionalization and risk thereof.4
                                  11           The County Defendants’ additional argument that DRC lacks standing because the
                                  12   four exemplars in DRC’s Complaint would lack standing as individuals, see County Mot.
Northern District of California
 United States District Court




                                  13   to Dismiss at 18–20, fails for two reasons. First, DRC is not required to identify individual
                                  14   Constituents who satisfy each element of standing. There is no dispute that DRC’s
                                  15   “constituents are the functional equivalent of [an organization’s] members.” Mink, 322
                                  16   F.3d at 1112. The question is thus whether DRC has established that “at least one” of its
                                  17   Constituents “would have had standing,” id. (citation omitted), and DRC’s general
                                  18   allegations regarding its Constituents and the services that Defendants provide satisfy this
                                  19   test. Given DRC’s broad allegations of the harms suffered by mentally ill individuals in
                                  20   the County, it is “relatively clear . . . that one or more members have been or will be
                                  21   adversely affected by a defendant’s action.” National Council of La Raza v. Cegavske,
                                  22   800 F.3d 1032, 1041 (9th Cir. 2015). Therefore, DRC would have to “identify . . . a
                                  23   particular member” with standing only if Defendants could not otherwise “understand and
                                  24   respond to” DRC’s claims. Id. The County Defendants have not persuasively shown that
                                  25   they are unable to understand or respond to DRC’s claims; instead, they merely point to
                                  26
                                  27   4
                                         For the same reason, the County’s argument that DRC’s exemplars’ hospitalizations were not
                                  28   “caused by an Olmstead violation,” see County Reply (dkt. 48) at 6, goes to the merits, not
                                       standing.
                                                                                      12
                                           Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 13 of 20




                                   1   the weakness of those claims on the merits. See County Mot. to Dismiss at 18; County
                                   2   Reply at 8–12. Second, even if DRC were required to identify specific Constituents with
                                   3   standing, DRC’s exemplars would have standing as individuals. As County residents who
                                   4   suffer from mental illness, who have experienced alleged unnecessary institutionalization,
                                   5   and who continue to face an alleged risk of unnecessary institutionalization, see Complaint
                                   6   ¶¶ 29–49, DRC has adequately pleaded that these exemplars have suffered injuries caused
                                   7   by Defendants’ failure to provide certain services. Whether those injuries give rise to a
                                   8   claim under the ADA is a separate question. The Court now turns to that question.
                                   9           B.      Disability Discrimination
                                  10           Defendants argue that DRC fails to state a claim for which relief may be granted.
                                  11   See AHS Mot. to Dismiss at 17; County Mot. to Dismiss at 11. In particular, AHS argues
                                  12   that because the County is responsible for Community-based treatment, DRC has failed to
Northern District of California
 United States District Court




                                  13   state with particularity how AHS’s conduct violates the “integration mandate” articulated
                                  14   in Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581 (1999). AHS Mot. to Dismiss at 19.
                                  15   The County Defendants argue that DRC is requesting a “fundamental alteration” of the
                                  16   County’s behavioral health system, County Mot. to Dismiss at 12, and that DRC’s claims
                                  17   do not satisfy the elements articulated in Olmstead and its progeny, see id. at 16–17.
                                  18           The Court grants Defendants’ motions to dismiss with leave to amend because
                                  19   DRC’s allegations do not state a claim for relief under Olmstead.
                                  20                   1.      Legal Framework
                                  21           Under Title II of the ADA, “no qualified individual with a disability shall, by
                                  22   reason of such disability, be excluded from participation in or denied the benefits of the
                                  23   services, programs, or activities of a public entity, or be subjected to discrimination by any
                                  24   such entity.” 42 U.S.C. § 12132.5 Congress instructed the Attorney General to promulgate
                                  25

                                  26   5
                                         “The term ‘qualified individual with a disability’ means an individual with a disability who
                                  27   . . . meets the essential eligibility requirements for the receipt of services or the participation in
                                       programs or activities provided by a public entity.” 42 U.S.C. § 12131(2). A “public entity”
                                  28   includes “any State or local government,” and “any department, agency, [or] special purpose
                                       district.” Id. §§ 12131(1)(A), (B).
                                                                                           13
                                         Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 14 of 20




                                   1   regulations implementing Title II. See id. § 12134(a). In addition to the statute’s general
                                   2   anti-discrimination rule, these regulations forbid public entities from using “criteria or
                                   3   methods of administration . . . that have the effect of subjecting qualified individuals with
                                   4   disabilities to discrimination on the basis of disability,” or “that perpetuate the
                                   5   discrimination of another public entity if both public entities are subject to common
                                   6   administrative control.” 28 C.F.R. §§ 35.130(b)(3)(i), (iii).
                                   7          As relevant here, disability discrimination includes providing services in an
                                   8   institutional setting that could be provided in a less restrictive setting, subject to certain
                                   9   caveats. Public entities must “administer services, programs, and activities in the most
                                  10   integrated setting appropriate to the needs of qualified individuals with disabilities.” 28
                                  11   C.F.R. § 35.130(d). The “most integrated setting appropriate” means “a setting that
                                  12   enables individuals with disabilities to interact with non-disabled persons to the fullest
Northern District of California
 United States District Court




                                  13   extent possible.” Olmstead, 527 U.S. at 592 (quoting 28 C.F.R. pt. 35, App. A, p.450
                                  14   (1998)). In promulgating this regulation, “the Attorney General concluded that unjustified
                                  15   placement or retention of persons in institutions, severely limiting their exposure to the
                                  16   outside community, constitutes a form of discrimination.” Olmstead, 527 U.S. at 596.
                                  17   And the Supreme Court has since confirmed that “[u]njustified isolation . . . is properly
                                  18   regarded as discrimination based on disability.” Id. at 597.
                                  19          In this context, however, unjustified isolation does not mean isolation that could be
                                  20   avoided if a state or public entity simply provided more or better services. Olmstead did
                                  21   not establish that state or local governments are subject to a particular “standard of care” in
                                  22   their provision of “medical services . . . or that the ADA requires States to provide a
                                  23   certain level of benefits to individuals with disabilities.” 527 U.S. at 603 n.14. Instead, it
                                  24   established “that States must adhere to the ADA’s nondiscrimination requirement with
                                  25   regard to the services they in fact provide.” Id. As the Ninth Circuit has explained,
                                  26   “where the issue is the location of services, not whether services will be provided,
                                  27   Olmstead controls.” Townsend v. Quasim, 328 F.3d 511, 517 (9th Cir. 2003) (emphasis in
                                  28   original). For example, Townsend addressed a request that the plaintiff receive services
                                                                                       14
                                           Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 15 of 20




                                   1   for which he was eligible “in the community-based adult home where he lives, rather than
                                   2   the nursing home setting the state require[d].” Id.
                                   3           The Ninth Circuit has held that plaintiffs not currently institutionalized may assert
                                   4   Olmstead claims to challenge government actions that create a “risk” of “unnecessary
                                   5   institutionalization” in order to receive services. M.R. v. Dreyfus, 663 F.3d 1100, 1118
                                   6   (9th Cir. 2011) (citation omitted), as amended 697 F.3d 706 (9th Cir. 2012). For example,
                                   7   in M.R. v. Dreyfus, certain Washington residents had been eligible for “personal care
                                   8   services,” meaning “assistance in performing basic life activities” that they could not
                                   9   perform on their own because of their disabilities. Id. at 663. Washington reduced
                                  10   available personal care service hours by 10 percent. Id. The Ninth Circuit held that
                                  11   plaintiffs challenging the reduction stated a disability discrimination claim because the
                                  12   reduction would “substantially increase the risk” that recipients of these services would
Northern District of California
 United States District Court




                                  13   “be institutionalized in order to receive [the] care” they had been receiving in a community
                                  14   setting. Id.
                                  15           If a plaintiff plausibly alleges a failure to provide services in the most integrated
                                  16   setting appropriate, another regulation requires public entities to “make reasonable
                                  17   modifications in policies, practices, or procedures” that are “necessary to avoid” this sort
                                  18   of discrimination, “unless the public entity can demonstrate that making the modifications
                                  19   would fundamentally alter the nature of the service, program, or activity.” 28 C.F.R.
                                  20   § 35.130(b)(7)(i). If a public entity resists making modifications based on a “fundamental-
                                  21   alteration defense,” courts must consider the “resources available” to the government
                                  22   entity, including “the range of services the [government] provides to others with mental
                                  23   disabilities, and the [government]’s obligation to mete out those services equitably.”
                                  24   Olmstead, 527 U.S. at 597.6 If a public entity is “genuinely and effectively in the process
                                  25   of deinstitutionalizing disabled persons ‘with an even hand,’” courts “will not interfere.”
                                  26   Arc of Washington State Inc. v. Braddock, 427 F.3d 615, 620 (2005) (quoting Olmstead,
                                  27
                                       6
                                  28    Although this section of Olmstead commanded only four votes, the Ninth Circuit has held that it
                                       “controls.” Townsend, 328 F.3d at 519 n.3.
                                                                                   15
                                           Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 16 of 20




                                   1   527 U.S. at 605–06).7
                                   2           Combining these rules, when a state provides a particular service, the state must
                                   3   “provide community-based treatment for [qualified] persons with . . . disabilities when the
                                   4   State’s treatment professionals determine that such placement is appropriate, the affected
                                   5   persons do not oppose such treatment, and the placement can be reasonably
                                   6   accommodated, taking into account the resources available to the State and the needs of
                                   7   others with . . . disabilities.” Olmstead, 527 U.S. at 607. Failure to do so constitutes
                                   8   disability discrimination. Id.
                                   9           The parties agree that § 504 of the Rehabilitation Act imposes substantially the
                                  10   same requirements on public entities, see AHS Mot. to Dismiss at 18; Opp. to AHS Mot. to
                                  11   Dismiss (dkt. 33) at 15–16; County Mot. to Dismiss at 10 n.1, and that a violation under
                                  12   Title II or § 504 is also a violation of California Government Code section 11135, see AHS
Northern District of California
 United States District Court




                                  13   Mot. to Dismiss at 18 & n.75; Complaint ¶¶ 166–173; County Mot. to Dismiss at 10 n.1.
                                  14                  2.     Analysis
                                  15           The Court concludes that DRC has not plausibly alleged disability discrimination
                                  16   by AHS or the County Defendants.
                                  17                         a.     Claims against AHS
                                  18           Because DRC does not allege that AHS is responsible for providing community-
                                  19   based treatment programs, DRC’s allegations against AHS are narrower than those against
                                  20   the County Defendants. As discussed above, DRC alleges that AHS subjects DRC
                                  21   Constituents to unnecessary institutionalization and a risk thereof by (1) failing to develop
                                  22   individualized treatment and discharge plans, (2) failing to ensure timely and effective
                                  23   implementation and coordination with the County Defendants and other relevant entities,
                                  24

                                  25
                                       7
                                         Arc of Washington addressed an Olmstead claim that Washington’s Home and Community-
                                       Based Services waiver program, which provided services is noninstitutional settings for qualified
                                  26   persons, was “too small to accommodate the state’s population of eligible participants.” 427 F.3d
                                       at 619. Thus, like M.R. v. Dreyfus, Arc of Washington addressed the location where services
                                  27   provided by the state would be provided. The Ninth Circuit concluded that “forcing the state to
                                       apply for an increase in its Medicaid waiver program cap” in order to accommodate more eligible
                                  28   participants would constitute “a fundamental alteration” and was thus “not required by the ADA.”
                                       Id. at 622.
                                                                                       16
                                         Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 17 of 20




                                   1   and (3) holding Constituents for longer than clinically appropriate. See Complaint ¶ 6.
                                   2          AHS’s alleged failure to develop sufficiently individualized treatment and discharge
                                   3   plans does not constitute disability discrimination because it relates to whether AHS
                                   4   provides a service, not where AHS provides that service. See Townsend, 328 F.3d at 517.
                                   5   In this regard, DRC’s claim amounts to an assertion that AHS’s services are not up to
                                   6   DRC’s preferred “standard of care.” Olmstead, 527 U.S. at 603 n.14. But the requirement
                                   7   that AHS treat patients “in the most integrated setting appropriate,” 28 C.F.R. § 35.130(d),
                                   8   is not a requirement that AHS provide patients with specific treatment. Further, DRC has
                                   9   not plausibly alleged that AHS’s failure to provide individualized treatment plans creates a
                                  10   “risk” of “unnecessary institutionalization” in the relevant sense. M.R. v. Dreyfus, 663
                                  11   F.3d at 1118. To state such a claim, DRC would have to point to a service that its patients
                                  12   would receive in a community setting, like the “personal care services” in M.R. v. Dreyfus,
Northern District of California
 United States District Court




                                  13   but instead risk receiving in an institutional setting due to AHS’s failure to provide such
                                  14   individualized plans. See id. DRC plausibly alleges that AHS’s failure to provide
                                  15   individualized plans leads to worse mental health outcomes for Constituents, including a
                                  16   higher likelihood of future institutionalization. But even under Olmstead’s broad
                                  17   definition of discrimination, worse outcomes are not equivalent to discrimination.
                                  18          Similarly, DRC’s allegations that AHS does not effectively communicate with
                                  19   community service providers, collaborate with ACBHCS on care plans, or help ACBHCS
                                  20   optimize mental health services fail to show that AHS has engaged in disability
                                  21   discrimination. Once more, these allegations do not establish any direct discrimination
                                  22   because they neither identify a specific service currently provided in an institutional setting
                                  23   nor argue that such a service should be provided in a more integrated setting. See
                                  24   Olmstead, 527 U.S. at 596. And once again, these allegations do not identify a “risk” that
                                  25   specific services will be delivered in an institutional setting that should be delivered in a
                                  26   community setting.
                                  27          DRC’s allegation that AHS holds Constituents “longer than clinically appropriate,”
                                  28   Complaint ¶ 6, also falls short of establishing disability discrimination. To state a claim
                                                                                      17
                                         Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 18 of 20




                                   1   based on AHS’s retention decisions, DRC must first allege that the public entity’s
                                   2   “treatment professionals” have determined that “community-based treatment . . . is
                                   3   appropriate.” 527 U.S. at 607. DRC alleges that under the “County’s own estimates,” a
                                   4   significant number of PES detainees “do not meet medical necessity criteria for inpatient
                                   5   psychiatric services.” Complaint ¶ 79. But PES is where patients are initially detained by
                                   6   the County—AHS plays no role there. DRC also alleges that AHS needlessly extends
                                   7   stays at John George, and that these stays are called “administrative” because they are not
                                   8   “medically necessary.” Id. ¶ 85. But DRC does not specifically allege that AHS’s
                                   9   “treatment professionals” have determined that community-based treatment would be more
                                  10   appropriate for patients subject to these stays. Olmstead, 52 U.S. at 607. Indeed, DRC
                                  11   does not identify what specific services AHS provides during these stays that could be
                                  12   provided in other settings—or that AHS could provide any services in a community
Northern District of California
 United States District Court




                                  13   setting, given that AHS merely contracts with ACBHCS to provide inpatient care. See
                                  14   Complaint ¶¶ 52, 66.
                                  15          In sum, AHS’s failures to take certain actions that might improve DRC’s
                                  16   Constituents’ mental health do not, without more, constitute discrimination. And even if
                                  17   the County Defendants engaged in discrimination (which the Court addresses below), and
                                  18   if AHS’s failures have “compounded” the resulting harms, see Complaint ¶ 131, that
                                  19   would not make AHS’s failures discrimination.
                                  20          Because DRC could conceivably cure these deficiencies in an amended complaint,
                                  21   the Court grants AHS’s motion to dismiss with leave to amend. Leadsinger, 512 F.3d at
                                  22   532. For DRC to state a claim, it must provide more detailed allegations that fit within the
                                  23   framework of Olmstead and its progeny.
                                  24                        b.     Claims against County Defendants
                                  25          The County Defendants argue that DRC fails to state an Olmstead claim against
                                  26   them because DRC seeks “the vast implementation of multiple new and expanded
                                  27   programs” rather than pointing to specific services that are being provided in institutional
                                  28   settings but that could be provided in community settings. County Mot. to Dismiss at 11.
                                                                                    18
                                         Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 19 of 20




                                   1   The County Defendants also point out that to state a claim under Olmstead, DRC must
                                   2   show that the County’s “own professionals determined that community-based treatment
                                   3   would be appropriate.” Id. at 16. DRC argues that it “does not seek new types of
                                   4   community-based services.” Opp. to County Mot. to Dismiss (dkt. 47) at 2. Instead, DRC
                                   5   argues that it “seeks to expand . . . existing features of the County Defendants’ mental
                                   6   health program,” and that such an expansion would “prevent the needless
                                   7   institutionalization of DRC constituents.” Id. at 2–3.
                                   8          The County Defendants are correct that DRC has not stated a claim for which relief
                                   9   may be granted. DRC seeks to broaden Olmstead to provide a remedy for when state and
                                  10   local governments deliver services that, regardless of setting, could be expanded to reduce
                                  11   the County’s rate of institutionalization. See Opp. to County Mot. to Dismiss at 2–3, 11.
                                  12   But Olmstead specifically rejected this sort of theory, which would require states and
Northern District of California
 United States District Court




                                  13   counties “to provide a certain level of benefits to individuals with disabilities.” 527 U.S. at
                                  14   603 n.14. Olmstead provides a remedy for when state and local governments deliver
                                  15   services in institutional settings that could reasonably be delivered in community
                                  16   settings—or when government conduct creates an unnecessary risk that patients will need
                                  17   to enter an institution to obtain services they could otherwise obtain in the community.
                                  18   See Townsend, 328 F.3d at 517. It does not provide a remedy for when government
                                  19   entities could generally do more to keep people from being institutionalized.
                                  20          Because Olmstead applies “where the issue is the location of services, not whether
                                  21   services will be provided, Townsend, 328 F.3d at 517 (emphasis in original), DRC must
                                  22   point to services being provided in institutional settings that could be provided in the
                                  23   community, or a risk that DRC Constituents will need to endure institutionalization to
                                  24   receive specific services that could be provided in the community. Although DRC’s
                                  25   Complaint requests that Defendants relocate services “from institutions to community-
                                  26   based settings,” Complaint ¶ 112, DRC does not plead with particularity which services
                                  27   the County Defendants must relocate. DRC must also plausibly allege that the relevant
                                  28   entity’s treatment professionals have determined that community placement for receipt of
                                                                                     19
Case 3:20-cv-05256-CRB Document 50 Filed 01/21/21 Page 20 of 20
